DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 
Status of Claims / Amendments
	This office action is in response to the RCE referred above.
Claims 1- 20 are presently pending and active (claims 1, 12, 20 are independent claims). 

Terminal Disclaimer
The terminal disclaimer filed on 06/10/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,431,435 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 -6, 8, 12, 14-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 7,161,121) in view of Oohashi et al (US 2006/0207725) {hereinafter Oohashi}.
Regarding Claims 1, 12, 20: Steger teach an apparatus comprising: 
A plasma chamber 100 (Figs. 1-4 and col. 3, line 36);

an inlet (gas lead-in port – col. 3, line 49) wherein the inlet is configured to receive precursors into the chamber; 
a workpiece holder/substrate support 103 (chuck - Fig. 1 and col. 3, line 40) in a processing region of the plasma chamber having a puck 301 (support member – Figs. 3A, 3B and col. 8, line 8) to carry a workpiece 105, wherein the workpiece holder includes a heater plate 301 having a plurality of thermally isolated blocks (zones 1 thr’ zone 5, separated by thermally insulating annular partitions 207A thr’ 207D - Figs. 3A, 3B and at least col. 8, line 15) each thermally coupled to the puck 301, wherein each block includes a heater 311 (Figs. 3A, 3B and col. 9, lines 62-63) to heat a respective block of the heater plate 301, and
wherein the workpiece holder includes a cooling plate 305 (base plate - Fig. 3A and col. 8, line 26) fastened to and thermally coupled to the heater plate 301, the cooling plate 301 defining a cooling channel 213 (Fig. 3A and col. 8, line 31) configured to distribute a heat transfer fluid to transfer heat from the cooling plate; and 
a temperature controller (part of computing platform 403 – Fig.4 and col. 11, line 30 that sends independent control signals 409 (col. 11, lines 30-46). Steger teach one or more independently controllable gas volumes 225 A thr’ 225E (including a heater - abstract) within ESC connected to controller 403 via temperature monitoring 405 and heat generation source control 409 for each volume for independent temperature control) to independently control each heater.



Further, Steger teach a gas lead-in port (not shown){col. 3, line 49) but do not explicitly teach the gas inlet defined at a top of the processing chamber plasma (regarding claim 12) and the plasma source is electrically coupled with a showerhead within the plasma chamber.
Oohashi teach a plasma processing system comprising: 
a plasma chamber 10 (processing chamber – Fig. 1 and 0033);
a plasma source 34 (upper electrode – Fig. 1 and 0040) electrically coupled with a showerhead 36 (plate with injection holes 37 – Fig. 1 and 0040) included within the plasma chamber;
a workpiece holder 17 (substrate mounting table – Fig. 1 and 0034) including a heater plate 153, 154 (third and fourth susceptor plates – 0074) having a plurality of separate thermally isolated blocks (blocks formed by portions of heater plate 153, separated by annular gaps 101, 102 – Figs. 3, 5, 7, 8 and at least 0073), wherein each block includes a heater 103, 104 respectively (Fig. 7 and 0074) to heat a respective block of the heater plate, and wherein the workpiece holder 17 includes a cooling plate 151, 152 (first and second susceptor plates – Fig. 7 with first, second, third coolant passageways 131, 132, 133 respectively – Fig. 7 and 0074), fastened to and thermally coupled to the heater plate 153), the cooling plate 151, 152 defining a cooling channel 131, 132, 133 (Fig. 7 and 0074) configured to distribute a heat transfer fluid (cooling water – 0006) to transfer heat from the cooling plate.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the thermally isolated blocks as separate thermally isolated blocks in view of teaching by Oohashi in the apparatus of Steger as a known alternative configuration of heater plate used in workpiece holder of plasma processing apparatus for 
Furthermore, Oohashi also teach a gas inlet 62 (gas introduction opening – Fig. 1 and 0041) defined at a top of the processing chamber (regarding claim 12) and the plasma source 34 is electrically coupled with a showerhead within the plasma chamber (since electrode plate 36 upper electrode has a plurality of injection holes 37, and the upper electrode 34 serves as showerhead (Fig. 1 and 0040, 0041).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the plasma source electrically coupled with a showerhead in view of teaching by Oohashi in the apparatus of Steger as a known alternative configuration of plasma source and gas supply arrangement used in plasma processing apparatus for optimized processing of substrate.
Further claim limitation “precursor “{regarding claim 12} pertains to content of apparatus during an intended use and since the structure of prior art teach all structural limitations of he claim the same is considered capable of meeting the intended use limitation.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Regarding Claims 3, 4, 14, 15: Steger in view of Oohashi teach blocks of the heater plate 15 (central and peripheral portions of plate 15 – Fig. 3, Steger) are thermally isolated from each 
Regarding Claims 5, 16: Steger in view of Oohashi teach the blocks (formed by ring shaped annular partitions 207A thr’ 207D – at least Fig. 2A and col. 5, lines 20-22) are arranged in concentric rings. Further, Steger also teach the blocks can have curved sides (due to annular partitions 207A thr’ 207D). Still-further, Oohashi also teach 
Regarding Claims 6, 17: Steger in view of Oohashi teach the thermally isolated blocks (zone 1 thr’ zone 5 – Fig. 3A) have an extension 303B and protrusion portion containing 207A thr’ 207D  (annular fins – Fig. 3B and col. 8, line 15, Steger) which extends into a bore with walls 309D, 309G, 309J, and 309E, 309H, 309K of the cooling plate 305 (at least Fig. 3B and col. 8, lines 42-50), wherein the heat transfer surface is on the sides of the extension 303B and in physical contact with the cooling plate 305 (Steger teach that thickness of gaps 327, 329 are not critical – Fig. 3A, 3B and col. 9, lines 15-19) to transfer heat from each respective thermally isolated block to the cooling plate 305. Further, Oohashi also teach heater blocks have a heat transfer surface (bottom surface of plate 153 – Fig. 7) in physical contact with cooling plate 152 (Fig. 7).
Regarding Claims 8, 19: Steger in view of Oohashi teach heat transfer surface (periphery/portion between two adjacent 303B – Figs. 3A, 3B, Steger) is adjacent to and surrounds the heater 311 (Figs. 3A, 3B).
 
Claims 2, 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 7,161,121) in view of Oohashi et al (US 2006/0207725){hereinafter Oohashi} as applied to claims 1, 3 -6, 8, 12, 14-17, 19, 20 and further in view of Komino et al (US 5,478,429) {hereinafter Komino}.
Regarding Claims 2, 14: Steger in view of Oohashi teach all limitations of the claim including heaters 211, 311 (heat generation sources - Figs. 2A, 3A, 3B and at least col. 9, lines 62-65) oriented with their axis perpendicular to the top surface of the puck, and further also teach other arrangements of heaters (col. 9, line 62 to col. 10, line 16).
Steger in view of Oohashi do not explicitly teach the heaters are in the form of longitudinal resistive heater rods oriented with their longitudinal axis perpendicular to a top surface of the puck.
Komino teach a plasma apparatus comprising a longitudinal rod shaped heating means 5 (Fig. 2 and col. 14, lines 39-41) oriented with its longitudinal axis perpendicular to top surface of a puck 33 (electrostatic chuck sheet - Fig, 1 and col. 4, lines 28-30).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the heaters in the form of longitudinal resistive heater rods oriented with their longitudinal axis perpendicular to a top surface of the puck in view of teaching by Komino in the apparatus of Steger in view of Oohashi as known alternative shape of heaters used in substrate processing apparatus.

Claim(s) 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 7,161,121) in view of Oohashi et al (US 2006/0207725){hereinafter Oohashi} as applied to claims 1, 3 -6, 8, 12, 14-17, 19, 20 and further in view of Moslehi (US 6907,924).

Further claim limitation “the heat transfer surface is brazed to the cooling plate” is a product-by-process limitation and since the patentability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113].
 Alternately, Steger in view of Oohashi do not explicitly teach the heat transfer surface is brazed to the cooling plate.
Moslehi teach a chuck assembly comprising top and bottom plates 144, 146 that are connected together by a brazing process (Fig. 7 and col. 10, lines 44-46).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to join the cooling plate to the heat transfer surface by brazing in view of teaching by Moslehi in the apparatus of Steger in view of Singh as a known  process for joining heat transferring parts in chucks for substrate processing apparatus.
Further claim limitation “the heat transfer surface is brazed to the cooling plate” is a product-by-process limitation and since the patentability of a product does not depend on its .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 7,161,121) in view of Oohashi et al (US 2006/0207725){hereinafter Oohashi} as applied to claims 1, 3 -6, 8, 12, 14-17, 19, 20 and further in view of Chen et al (US 2004/0025791) {hereinafter Chen} and Park et al (US 2007/0274020){hereinafter Park}.
Regarding Claim 9: Steger in view of Oohashi teach all limitations of the claim including the cooling plate 305 comprising a cooling channel 213 (as explained above under claim 1).
Steger in view of Oohashi do not teach a base plate fastened to the cooling plate opposite the puck, and wherein the cooling channels are open to the base plate, the apparatus further comprising a plurality of seals to seal the cooling channels against the base plate.
Chen teach a plasma apparatus comprising a base plate 127 (pedestal base – Fig. 1 and 0026) fastened to a cooling plate 126 (0026) opposite a puck 14 (electrostatic chuck – 0026).
Chen is an analogous art pertaining to plasma processing apparatus for semiconductor substrate processing.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a base plate that fastened to the cooling plate opposite the puck in view of teaching by Chen in the apparatus of Steger in view of Oohashi as a known structure used in electrostatic chuck assembly to provide support for the cooling plate in substrate processing apparatus.

Park teach an electrostatic chuck assembly comprising cooling channel 610 (groove – 0076) that are open to chuck base 600 and a seal member 619 (cover part – Fig. 6 and 0076) that hermetically seals the cooling channel (0076).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide cooling channels are open to the base plate, with a plurality of seals, in view of teaching by Park in the apparatus of Steger in view of Oohashi and Chen to prevent the cooling fluid from entering the base plate.

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steger (US 7,161,121) in view of Oohashi et al (US 2006/0207725){hereinafter Oohashi}, Chen et al (US 2004/0025791){hereinafter Chen} and Park et al (US 2007/0274020){hereinafter Park} as applied to claim 9 and further in view of Brown et al (US 2009/0201622) {hereinafter Brown}.
Regarding Claims 10, 11: Steger in view of Oohashi, Chen and Park teach all limitations of the claim but do not teach the base plate is formed of a material with lower thermal conductivity than the cooling plate, and wherein the material is selected from titanium, stainless steel, alumina, ceramic, and nickel (as regards claim 5).
Brown teach an electrostatic chuck comprising a base 42 (base plate – Figs. 2, 3 and 0021) having thermal properties matched to the overlying dielectric 26 and can be made from a ceramic material (puck – 0021). Brown further teach that cooling plate 56 (heat transfer or 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to form base plate of a material with lower thermal conductivity than the cooling plate, and base plate formed from a ceramic in view of teaching by Brown in the apparatus of Steger in view of Oohashi, Chen and Park as known materials for base plate and the cooling plate in an electrostatic chuck used in plasma processing apparatus.

Response to Arguments
Applicant's arguments (pages 10, 11) filed 06/10/2020 have been fully considered but are moot due to new grounds of rejection, necessitated due to claim amendment.
Reference by Oohashi when combined with previously cited reference by Steger is considered to teach limitations of amended claims 1, 12, 20, including the limitation regarding separate thermally isolated blocks, as explained above under claim rejections. Balance dependent claims have also been rejected, as detailed above.
                                                                                                            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamelin (US 2007/0224777) teach a substrate support comprising a heater plate 50 including an embedded heater 54 that can include two heater zones that are separately energized (Figs. 2, 3 and 0022). Hamelin also teach heating plate 50 and cooling plate 62 (upper cap – Fig. 2 and 0036) are brazed to one another. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716